DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. Applicant's election with traverse of Group I, species II (Fig. 3, sub-species A (Fig. 5), sub-sub-species II (Fig. 10B), claims 1-14, 21-26 in the reply filed on 08/31/2022 is acknowledged. Applicant’s traversal related to Fig. 2, 3, 10A, 10B are found persuasive and therefore examined all claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3. Claims 1-14, 21-26 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 21 recites “sensor assembly.. to measure a variation in fluid quality” is indefinite as applicant’s disclosure [0035] describes sensor assembly 1056 measures liquid level but [0035] –[0046] describes spectrum analyzer 100 measures liquid quality. Appropriate correction is required.

Claim 3 recites “one or more adjustable fluidic elements” is indefinite as it is not clear what elements it refers to. For examination purpose the valves are interpreted as the adjustable fluidic elements.


Claims 1, 8, 21 define “a liquid supply system” is indefinite as it is not clear the meats and bound of the claims. Is this system for a building system or a semiconductor process or transportation system for chemical/liquid etc.? It appears the disclosure is for a semiconductor process system and therefore appropriate correction is required.


Claims 2-7, 9-14, 22-26 are also rejected being dependent on rejected claims 1, 8, 21.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-6, 8-9, 12-13, 21-24 are rejected under 35 U.S.C. 103 as being obvious over Zhao et al ( CN 104386386).

Regarding claim 1: Zhao teaches in Fig. 1about a liquid supply system, comprising:
a storage tank 1 for storing a process chemical fluid [0013], the storage tank including a dispensing port 13 positioned at a lowest part of the storage tank in a gravity direction (vertical direction from top to bottom);
an anti-collision frame 5 coupled (through supporting plate 3) to the storage tank; and
an integrated sensor assembly (10, 11) disposed on at least one of the anti-collision frame and the storage tank (on the tank 1) to measure a variation in fluid quality in response to a fluid quality measurement of fluid [0013].

Regarding claims 2, 9: Zhao teaches in Fig. 1 wherein the storage tank includes a frustoconical base.

Regarding claim 3: Zhao teaches in Fig. 1 about further comprising a feedback controller 14 coupled to the integrated sensor assembly and one or more adjustable fluidic elements (8 in inlet pipe 7 and similar valve in outlet pipe 13) controlling supply and dispense of the process chemical fluid associated with the liquid supply system.

Regarding claims 4, 24: Zhao teaches in [0013] – [0014] wherein the feedback controller 14 is configured to adjust one or more parameters of the process chemical fluid (save the process) and the adjustable fluidic elements based on a variation in output of the integrated sensor assembly generated by the fluid [0016].

Regarding claim 5: Zhao teaches teaches wherein the feedback controller is configured to determine whether a variation in fluid quality measurement of the fluid is within an acceptable range ([0016] teaches avoiding affecting the sensing result of the upper and lower liquid-level limit sensor, and so it can save the process, it can directly implement filtering metering liquid at the same time, so it saves time and improves efficiency, but also improves the precision of measurement).

Regarding claim 6: Zhao teaches in [0016] wherein the feedback controller, in response to the variation in fluid quality measurement that is not within the acceptable range, automatically adjusts a configurable parameter of the fluid stored in the storage tank.

Regarding claim 8: In view of claims 1, 3-4, Zhao teaches all the limitations.

Regarding claim 12: Zhao teaches in Fig. 1 wherein the storage tank has different top and bottom exterior profiles.

Regarding claim 13: Zhao teaches in Fig. 1 wherein the fluidic control elements are liquid discharge valves.

Regarding claims 21-23: As explained in claims 1, 3, Zhao teaches all the limitations.


5.	Claims 7, 25-26 are rejected under 35 U.S.C. 103 as being obvious over Zhao et al (CN 104386386) in view of Guo et al. (CN 109813663)

Regarding claims 7, 25: Zhao does not explicitly talk about wherein the feedback controller sends a notification based on a fluid quality measurement information when a rate of change in fluid quality generated by a spectrum analyzer is greater than a threshold.

Huo teaches in the abstract about uses of spectrum analyzer for fluid quantitative and qualitative analysis.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Huo’s teaching in Zhao’s device such that the metering liquid Chemical Industry product control capability on the quantity and quality is greatly improved (Huo, abstract)


6.	Claims 10-11 are rejected under 35 U.S.C. 103 as being obvious over Zhao et al (CN 104386386) in view of Wang et al. (CN 107096250)

Regarding claim 10: Wang teaches in Fig. 2 wherein the storage tank includes a larger radius of curvature near the dispensing port 28 than a radius of curvature near a side wall.

Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use the claimed shape as a matter of design choice, since it has been held that the configuration of the container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed container was significant). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claim 11: Wang teaches in Fig. 2 wherein the storage tank has same top and bottom exterior profiles.

7.	Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Zhao et al (CN 104386386) in view of Wang et al. (CN 107096250) and Cheng et al. (CN 206269881)

Regarding claim 14: Cheng teaches in abstract wherein the storage tank includes a plurality of grounding connections and a static electricity detector.

Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to the feature as claimed as a matter of design choice to prevent to generates static electricity (Cheng, abstract)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897